                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )    CRIM. NO. 2:19-CR-194-DBH-01
                                          )
 MUKONKOLE HUGE KIFWA,                    )
                                          )
                         DEFENDANT        )


                            PROCEDURAL ORDER


      The plaintiff has requested an evidentiary hearing on his motion to dismiss

his indictment for violation of the Speedy Trial Act (ECF No. 92). This court, the

state, and the country are currently avoiding in-person hearings in light of the

COVID-19 pandemic and instructions from the federal courts’ Administrative

Office, the President, and the Governor. See D. Me. General Orders 2020-2

(March 18, 2020) & 2020-4 (March 31, 2020).

      I therefore ORDER the parties to advise the Court by April 7, 2020, whether

the caselaw establishes that the Court may resolve this motion in whole or in

part based upon the Court’s docket entries and any affidavits filed by the parties

on factual issues that the docket entries do not resolve; and if not, whether the

parties nevertheless stipulate that the Court may decide the case on a “paper”

record (i.e., without live testimony) so as to avoid undue delay in resolving the

motion that the pandemic may cause if we must await an in-person hearing.

After reviewing the statute and the cases, I suggest that counsel consider the
hearing issue in two stages: whether an evidentiary hearing is necessary to

determine whether a Speedy Trial Act violation occurred; and, if the Court

determines that a violation did occur, whether an evidentiary hearing is

necessary to determine the appropriate remedy (dismissal with prejudice or

dismissal without prejudice).

      SO ORDERED.

      DATED THIS 31ST DAY OF MARCH, 2020


                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                          2
